MacLean, J.
The refusal by the learned justice at Special Term and the affirmance of his order by the General Term were within the discretionary control by the City Court of its own calendar in the due administration of justice, which well might be furthered by having all the facts in issue between the same parties in the cause in the Supreme Court, determined before restoring the cause for trial. Moreover the determination appealed from was according to the liberal interpretation of the stipulation under which the cause was marked “ reserved generally.”
Order appealed from affirmed, with costs.
McAdam, P. J., concurs.